      Case 3:19-cv-00149-B Document 56 Filed 11/14/19              Page 1 of 2 PageID 1184


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SUSAN HANAN                                        §
                                                   §
         Plaintiff,                                §
                                                   §
VS.                                                §                 Case No. 3:19-CV-0149-B
                                                   §
CRETE CARRIER CORPORATION and                      §
DORN KNAPP,                                        §
                                                   §
         Defendants.                               §


       DEFENDANTS’ MOTION TO STRIKE THE OPINIONS AND TESTIMONY OF
                 PLAINTIFF EXPERT, JASON MARCETTI, MD


TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES Defendants Crete Carrier Corporation (“Crete”) and Dorn Knapp

(“Knapp”) (collectively, “Defendants”) and file their Motion to Strike the Opinions and

Testimony of Plaintiff Expert, Jason Marcetti, MD.

         Defendants seek to strike the opinions and testimony of Marcetti on the grounds that—

(1)      Marcetti’s proposed opinions do not address the actual costs of the future medical care

that he opines Plaintiff will need.

(2)      Marcetti’s opinions do not address the availability of Medicare to Plaintiff as a source of

payment for her proposed future medical care.

         The bases for the motion to strike Marcetti, and the authorities and analysis thereof are

set out in a supporting brief, filed pursuant to Local Rule of Civil Procedure 7.1d.




                                               Page 1 of 2                  DEFENDANTS’ MOTION TO STRIKE
   Case 3:19-cv-00149-B Document 56 Filed 11/14/19               Page 2 of 2 PageID 1185


                                            Respectfully submitted,


                                                /s/ Jordan A. Mayfield
                                            JORDAN MAYFIELD
                                            State Bar No. 24037051
                                            JOE RIVERA
                                            State Bar No. 24065981
                                            MICHAEL SHANE O’DELL
                                            State Bar No. 24065835
                                            NAMAN, HOWELL, SMITH & LEE, PLLC
                                            400 Austin Avenue, Suite 800
                                            P. O. Box 1470
                                            Waco, Texas 76703-1470
                                            (254) 755-4100
                                            FAX (254) 754-6331

                                            ATTORNEYS FOR DEFENDANTS




                               CERTIFICATE OF SERVICE

        This is to certify that Defendants’ Motion to Strike the Opinions and Testimony of
Plaintiff Expert Walter A. Guntharp Jr. was served on Plaintiff via the Court’s electronic filing
system to counsel for Plaintiff on this 14th day of November, 2019.


                                               /s/ Jordan A. Mayfield
                                            JORDAN MAYFIELD




                                            Page 2 of 2                   DEFENDANTS’ MOTION TO STRIKE
